           Case 1:16-cr-00692-JMF Document 517 Filed 11/04/20 Page 1 of 1




                                                                                              November 4, 2020

Via ECF                                                        Application GRANTED. The Clerk of Court is
Honorable Jesse M. Furman                                      directed to terminate Doc. #516. SO ORDERED.
United State District Judge
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 1105
New York, NY 10007
                                                                                 November 4, 2020
         Re: United States of America v. Sergejs Logins
             S8 16 Cr. 692 (JMF)

Your Honor:

       We write to request that the Court extend Mr. Logins’s surrender date, now set for
November 10, see ECF #507 to December 10. The Government consents to this request. The
compelling circumstances that led to Mr. Logins’s release persist,1 and Mr. Logins has complied
with his release conditions. As the past seven months have shown, Mr. Logins, and the
community, are safest if he remains on pretrial release, and he poses no risk of flight.

         We appreciate the Court’s attention to this request.

                                                                        Respectfully submitted,

                                                                               /s/
                                                                        Michael W. Martin
                                                                        Ian Weinstein
                                                                        Lincoln Square Legal Services, Inc.
                                                                        Attorneys for Mr. Sergejs Logins


cc:      Matthew Hellman, Esq.
         Assistant United States Attorney
         By Email and ECF



1
 If the Court would prefer counsel to elaborate on the compelling circumstances that are particular to Mr. Logins, as
well as to his last facility of incarceration, the Metropolitan Detention Center, we are prepared to do so.
